DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on September 26, 2022 has been entered.
- Claims 1-20 are pending.
- Claims 1, 3, 6, 8-10, 12, 14, 17 and 19 have been amended.
- Claim 20 has been added.
- Claims 1-20 are rejected.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 has the same limitations as claim 3 and they both depend on claim 1. Please amend claim 20 to depend on Claim 6 instead.  Appropriate correction is required.
					Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Pub. No. US 2010/0303034 A1; hereinafter Chen).
Regarding claims 1 and 12, Chen discloses a base station comprising a processor and a memory having instructions stored thereupon, the instructions upon execution by the processor configure the base station to perform a method, comprising: (See ¶0093, Memory 1013 stores applications 1008 for execution by the processor 1009) transmit indication information to a user equipment (UE) through a downlink control signaling or a higher layer signaling, (See ¶0083, the UE receives 610 an indicator from the eNB; the indicator is a one bit field in the DCI of the downlink grant) wherein the indication information comprises information indicating a transmission mode of a downlink reference signal or an uplink reference signal; (See ¶0083, the UE receives 610 an indicator from the eNB to indicate which demodulation reference signal (DMRS) sequence was selected by the eNB, i.e. a first DMRS sequence (port 7) or a second DMRS sequence (port 8) and transmit the downlink reference signal to the user equipment in the transmission mode, or receive the uplink reference signal from the user equipment according to the indication information. (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks)
Regarding claims 2 and 13, Chen disclose the downlink reference signal comprises a downlink demodulation reference signal, (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS) a downlink phase noise reference signal, or a reference signal for downlink phase noise compensation or cancellation, or wherein the uplink reference signal comprises an uplink demodulation reference signal, an uplink phase noise reference signal, or a reference signal for uplink phase noise compensation or cancellation.
Regarding claims 6 and 17, Chen discloses a user equipment (UE) comprising a processor and a memory having instructions stored thereupon, the instructions upon execution by the processor configure the UE to perform a method, (See ¶0091, The memory 1007 stores (software) applications 1005 for execution by the processor 1003) comprising receive indication information transmitted by a base station through a downlink control signaling or a higher layer signaling, (See ¶0083, the UE receives 610 an indicator from the eNB; the indicator is a one bit field in the DCI of the downlink grant) wherein the indication information comprises information indicating a transmission mode of a downlink reference signal or an uplink reference signal; (See ¶0083, the UE receives 610 an indicator from the eNB to indicate which demodulation reference signal (DMRS) sequence was selected by the eNB, i.e. a first DMRS sequence (port 7) or a second DMRS sequence (port 8) and receive the downlink reference signal from the base station in the transmission mode or transmitting the uplink reference signal according to the indication information. (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS)
	Regarding claims 7 and 18, Chen discloses the downlink reference signal comprises a downlink demodulation reference signal, (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS) a downlink phase noise reference signal, or a reference signal for downlink phase noise compensation or cancellation, or wherein the reference signal comprises an uplink demodulation reference signal, an uplink phase noise reference signal, or a reference signal for uplink phase noise compensation or cancellation.
Regarding claims 8 and 19, Chen discloses the transmission mode for transmitting the downlink reference signal or the uplink reference signal comprises: precoding, non-precoding, based on antenna ports having a same number as downlink demodulation reference signals or channel state information reference signals, based on antenna ports having a same number as uplink demodulation reference signals or measurement reference signals, based on a layer, or based on an antenna port. (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee et al. (Pub. No. US 2015/0208397 A1; hereinafter Lee).
Regarding claims 3, 14 and 20, Chen fails to disclose the transmission mode for transmitting the downlink reference signal or receiving the uplink reference signal comprises: based on antenna ports having a same number as uplink demodulation reference signals or measurement reference signals 
	Lee disclose the transmission mode for transmitting the downlink reference signal or receiving the uplink reference signal comprises: based on antenna ports having a same number as uplink demodulation reference signals or measurement reference signals (See ¶0020, the transmission information may include at least one of information indicating the number of antenna ports used to transmit the one or more reference signals; see ¶0108, a BS configures a maximum of 8 CSI-RS ports each transmitting a corresponding CSI-RS on a corresponding CSI-RS RE and see ¶0118, A BS of a serving cell, (hereinafter referred to as a serving BS), may configure one or more CSI-RS ports for channel measurement of the serving cell)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen method and system to include the transmit the number reference signal based on number of ports. The motivation to combine is efficiently configuring reference signals for use in channel measurement and/or interference measurement (See ¶0007).
Claim(s) 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2010/0303034 A1; hereinafter Chen) in view Miao et al. (Pub. No. US 2015/0282124 A1; hereinafter Miao).
Regarding claim 4, Chen fails to disclose the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel.
	Miao disclose the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Regarding claim 5, Chen fails to disclose the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern.
Miao discloses the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Regarding claim 15, Chen fails disclose the base station is configured to indicate to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel.
	Miao discloses the base station is configured to indicate to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Regarding claim 16, Chen fails disclose the base station is configured to indicate to the ULE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern.
Miao disclose the base station is configured to indicate to the ULE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (Pub. No. US 2014/0293881 A1; hereinafter Khosh).
Regarding claim 9,  Khosh discloses a reference signal transmission method, comprising: transmitting, by a user equipment (UE), a reference signal to a base station under a condition;  (2014/0293881 a1; See ¶0025,eNB may also schedule a PUSCH transmission. The eNB may further receive a PUSCH transmission. The eNB may additionally estimate a channel based on the DMRS configuration. The eNB may also decode the PUSCH transmission based on the DMRS configuration; See 0026, The UE receives DCI. The UE also obtains signaling from the DCI that indicates a DMRS configuration. The DMRS configuration is based on an MCS; See 0048,  the eNB 160 or transmission point that sends configuration information to the UE 102 (in this case the DMRS configuration 107) may be different than the eNB 160 or transmission point that transmits the DMRS in the DL, and a different eNB 160 or reception point may receive the DMRS transmitted by the UE 102 in the UL; See ¶0118, ¶0127, a UL transmission, the UE 102 may use the DMRS configuration 130 to modulate and encode a PUSCH transmission that may be sent to the eNB 160)
However, Khosh first embodiment the condition comprises an index of a modulation and coding scheme of uplink data is greater than or equal to C, wherein C is 11 or 21, or an integer between 4 and 30 except 11 and 21. 
Khosh second embodiment discloses the condition comprises an index of a modulation and coding scheme of uplink data is greater than or equal to C, wherein C is 11 or 21, or an integer between 4 and 30 except 11 and 21. (See ¶0065, the UL assignment DCI may include the I.sub.MCS of the PUSCH; See ¶0091, Table 2, Imcs indicate a modulation order for a PUSCH transmission table 2; index of 12 or greater)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting the reference signal based on DMRS configuration to include the configuration has a MCS index of 12 or higher. The motivation to combine is may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance (See ¶0043).
Regarding claim 10, Khosh discloses wherein the reference signal is an uplink demodulation reference signal(See ¶0048, different eNB 160 or reception point may receive the DMRS transmitted by the UE 102 in the UL.) or an uplink phase noise reference signal or a reference signal for uplink phase noise compensation or cancellation.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (Pub. No. US 2014/0293881 A1; hereinafter Khosh) in view of Ko et al. (Pub. No. US 2013/0010745 A1; hereinafter Ko).
Regarding claim 11, Khosh fails to disclose a transmission mode for transmitting the reference signal comprises: precoding, non-precoding, based on antenna ports having the same number as downlink demodulation reference signals or channel state information reference signals, based on antenna ports having the same number as uplink demodulation reference signals or measurement reference signals, based on a layer, or based on an antenna port.
	Ko discloses a transmission mode for transmitting the reference signal (See ¶0194, For UL transmission, a demodulation reference signal (DMRS) can be transmitted)  comprises: precoding, non-precoding, based on antenna ports having the same number as downlink demodulation reference signals or channel state information reference signals, based on antenna ports having the same number as uplink demodulation reference signals or measurement reference signals, based on a layer, or based on an antenna port. (See ¶0194, DMRS is a reference signal that is adapted to perform UL channel estimation for each antenna port or for each layer)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  transmitting a uplink reference signal using a modulation to include the uplink signal is transmitted on a layer or antenna port. The motivation to combine is uplink MIMO transmission can be correctly and efficiently performed (See ¶0023).
Response to Arguments
Applicant's arguments filed toward 1, 6, 12 and 17 have been fully considered but they are not persuasive. Applicant argues Chen does not disclose “the indication information comprises information indicating a transmission mode of a downlink reference signal or an uplink reference signal.” Examiner respectfully disagrees with applicant. Chen discloses UE receives indicator for the DMRS sequence ports 7 or 8 See ¶0083. Interpreted that the transmission mode is the antenna port. Applicant specification see 101, discloses transmission mode for transmitting reference signal includes one of: basing on a layer or basing on an antenna port. 
Further applicant argues Chen fails to disclose “transmitting…the downlink reference signal in the transmission mode” and “receiving…the uplink reference signal transmitted according the transmission mode.” Examiner respectfully disagrees with applicant. Applicant specification see 101, discloses transmission mode for transmitting reference signal includes one of: basing on a layer or basing on an antenna port. Chen discloses the precoded DMRS transmitted on the port See ¶0083.
Applicant’s arguments with respect to claim(s) 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aiba et al. (Pub. No. US 2018/0198657 A1)- The first reference signal is a demodulation reference signal associated with a physical uplink shared channel. The second reference signal is a demodulation reference signal associated with a physical uplink shared channel. The UE also transmits, based on the information, to the gNB, the first reference signal on an antenna port. The UE transmits, based on the information, to the gNB, the second reference signal on the same antenna port as the antenna port on which the first reference signal is transmitted. The second reference signal is mapped to resource elements in a resource block, which are different from resource elements in a resource block to which the first reference signal is mapped.
Frenne et al. (Pub. No. US 2014/0080497 A1)- to enable coherent demodulation of transmitted signals at a receiving BS Demodulation Reference Signals (DRSs) are used. These reference signals define different antenna ports and are code multiplexed between antenna ports and users. Mapping of antenna ports to physical antennas is a method known in the art and an example of such mapping is shown in FIG. 1. The size of a common set of available reference signals is restricted by the number of antenna ports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472